Citation Nr: 1107777	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

In October 2006, the RO held that service connection was 
warranted for PTSD and assigned an initial disability rating of 
30 percent.  In September 2007, the RO revisited the matter and 
determined that an initial disability rating of 50 percent was 
warranted for the Veteran's service-connected PTSD.

The issue of entitlement to an effective date earlier than 
January 31, 2008, for a 30 percent rating for residuals of 
a gunshot wound to the right ankle with degenerative joint 
disease being referred was raised by the Veteran's 
representative in January 2011, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

In January 2011, the Veteran's representative argued that the 
Veteran's psychiatric disability precluded him from attaining and 
maintaining normal employment.  The Board notes that in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a total rating 
based on individual unemployability, due to service-connected 
disability (TDIU) claim is part of a claim for a higher rating 
when such claim is raised by the record or asserted by the 
Veteran.  As such, the Board has identified the issues on appeal 
as set forth on the title page of this decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that an initial rating in excess of 50 
percent is warranted for his service-connected PTSD.  In January 
2011, the Veteran's representative indicated that the Veteran was 
experiencing panic attacks on a daily basis.  Additionally, VA 
treatment records dated in June 2010 indicate that the over the 
last two years the Veteran's functioning has decreased.  Indeed, 
his treatment provider characterized his functioning as 
"marginal."  

The Veteran is entitled to a new VA examination when there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA 
psychiatric examination was conducted in August 2007, and the 
evidence, as described in pertinent part above, indicates that 
his disability has worsened in severity.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to 
provide an opinion that his disability has worsened).  Therefore, 
upon remand, the Veteran should be provided a VA examination to 
determine the current severity of his PTSD, including the impact 
of the condition on his employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's 
most recent VA treatment records, beginning 
from June 2008.  Once obtained, these 
records should be associated with the 
claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
current severity of his psychiatric 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report all 
pertinent findings and estimate the 
Veteran's Global Assessment of Functional 
(GAF) Scale score.  

The examiner must also comment on the 
impact of his psychiatric disability on his 
ability to obtain and retain employment.  
Then, the examiner should opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, and in particular, his PTSD, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for a higher rating for 
his PTSD, to include consideration of his 
TDIU claim.  If such action does not grant 
the benefits claimed, the RO should provide 
the Veteran a supplemental statement of the 
case and an appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
this Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


